IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10489
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

KEVIN WHITE,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:95-CR-15-X
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.


PER CURIAM:*

     Kevin White appeals from his sentence following his

conviction for conspiracy to possess with intent to distribute a

controlled substance.   He argues that the heightened penalty

provisions for cocaine base contained in the sentencing

guidelines violated his rights to due process and equal

protection and that the district court erred by overruling his


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10489
                              - 2 -

objection to the PSR based upon sentencing entrapment.   We have

reviewed the record and find no reversible error.   This court has

held that the disparate sentencing provisions for crack cocaine

and cocaine powder contained in the sentencing guidelines do not

offend constitutional due process or equal protection guarantees.

See United States v. Watson, 953 F.2d 895, 897 (5th Cir. 1992).

The court declines to address the second issue raised by White on

appeal because he has waived his right to appeal his sentence.

See United States v. Portillo, 18 F.3d 290, 293 (5th Cir. 1994).

Accordingly, the judgment of the district court is AFFIRMED.